 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      RONNIE LEE HICKS, II,
                                                        CASE NO. 3:19-CV-5790-RBL-DWC
11                             Plaintiff,
                                                        ORDER
12               v.

13      PAUL PASTOR, D. RICCI, B.
        CAMMER,
14
                               Defendants.
15

16
            On October 28, 2019 the Court directed service of Plaintiff’s Amended Complaint
17
     (“Complaint”). Dkt. 13. Waivers of service were due December 4, 2019. See docket entry dated
18
     October 28, 2019. To date, Defendants Ricci and Cammer have not returned waivers of service.
19
     See Dkt. Defense counsel has not appeared on behalf of Defendants Ricci or Cammer. See Dkt.
20
     In his Complaint, Plaintiff alleges Defendants Ricci and Cammer are medical staff employees at
21
     the Pierce County Jail. Dkt. 11.
22
            The court has no jurisdiction over Defendants Ricci and Cammer until they have been
23
     properly served under Fed. R. Civ. P. 4. Direct Mail Specialists, Inc. v. Eclat Computerized
24


     ORDER - 1
 1 Techs., Inc., 840 F.2d 685, 688 (9th Cir. 1988). Under Rule 4(c)(2), the Court may order that

 2 personal service be made by a United States Marshal. However, in this district, the marshals do

 3 not attempt personal service upon a defendant unless mail service is unavailing. See Local Rule

 4 4(c).

 5          If Defendant Pastor is in possession of the last known business or residential address of

 6 Defendants Ricci and/or Cammer, Defendant Pastor is ordered to submit such address(es) to the

 7 Court under seal on or before January 17, 2020 so that the Clerk may attempt to effect service.

 8 This solution alleviates two concerns involving prisoner litigation: (1) the security risks inherent

 9 in providing prisoners with addresses of people formerly employed by the state; and (2) reducing

10 the problems prisoners sometimes encounter when they are attempting to access information

11 through the government. Sellers v. United States, 902 F.2d 598, 602-603 (7th Cir. 1990).

12 Defendants Ricci and Cammer may also satisfy this order by filing a waiver and by having

13 counsel enter a notice of appearance on his or her behalf. All service documents with said

14 address(es) shall also be filed under seal.

15          Dated this 17th day of December, 2019.


                                                          A
16

17
                                                          David W. Christel
18                                                        United States Magistrate Judge

19

20

21

22

23

24


     ORDER - 2
